Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 2, 6, 7, and 8 as amended each recite that the control device lowers the temperature of water supplied by the heat source “only when a latent capacity of the air conditioner is needed to increase” (line 14 of claim 2, line 12 of claim 6, line 8 of claim 7, and line 6 of claim 8) and discharge rate of water circulator to reduce the Negative Limitations states (with emphasis by the examiner): 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.
For this reason, the teachings of the temperature controls being performed “only when” a latent or sensible heat capacity “is needed to increase” are rejected as presenting new matter and thus failing to comply with the written description requirement of 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 6-11, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2015/0115047 A1 to Okamoto et al.

    PNG
    media_image1.png
    515
    738
    media_image1.png
    Greyscale

Okamoto teaches limitations from claim 2 in fig. 1, shown above, an air-conditioning system comprising: 

an air conditioner (20) configured to perform heat exchange between the water supplied by the heat source unit and air taken in from an indoor space (RM) (¶ 40); 
a water circulator (circulating pump 42 of ¶ 38) configured to circulate the water between the heat source unit (50) and the air conditioner (20) (as shown in fig. 1 and taught in ¶¶ 38-39); and 
a control device (80, not shown in fig. 1 but taught in ¶ 43) comprising
a central processing unit (CPU) (¶ 50),
a communication interface (connecting the controller 80 with the air conditioning system to control elements thereof and receive signals therefrom as taught in ¶ 50), and
a memory (¶ 49),
wherein the CPU is configured to control 
the heat source unit to lower temperature of the water supplied by the heat source unit (“increasing the quantity of cooling” which includes reducing “the temperature of the water circulating in the cooling heat exchanger” as taught in ¶¶ 9 and 116), only when a latent heat capacity of the air conditioner is needed to be lowered (¶ 9 teaches the controls described therein to be used specifically when both sensible and latent heat load require processing) in accordance with an increase in an indoor latent heat load of the indoor space (as taught in ¶ 9, this operation is used in processing a latent heat load), and 
a discharge rate of the water circulator (“the volume of water can be increased to increase the quantity of cooling per unit time” as taught in ¶¶ 9 and 116) to lower the 
Okamoto teaches limitations from claim 3, the air-conditioning system according to claim 2, wherein the water temperature controller comprises a learner configured to learn 
a correlation between the indoor latent heat load and an indoor humidity of the indoor space by repeating at regular time intervals a process of (i) calculating a latent heat capacity of the air conditioner and (ii) generating data that indicates association between the calculated latent heat capacity and the indoor humidity, and 
a correlation between the indoor sensible heat load and an indoor temperature of the indoor space by repeating at regular time intervals a process of (i) calculating a sensible heat capacity of the air conditioner and (ii) generating data that indicates association between the calculated sensible heat capacity and the indoor temperature 
(as taught in ¶¶ 109-110, the controller of the air conditioning system 10 includes a PID controller 101 and 102 (of temperature and humidity, respectively) performing in iterative estimation to establish estimates of latent heat load and sensible heat load for setting the operations and thus the capacities of the air conditioning system 10.)


Okamoto teaches limitations from claim 6 in fig. 1, shown above, an air-conditioning control device for control of:
a heat source unit (chiller unit 50) configured to supply temperature-controlled water (via the circuit 40, as taught in ¶ 38, “a closed circuit filled with water as a heating medium”); 
a water circulator (circulating pump 42 of ¶ 38) configured to circulate the water between the heat source unit (50) and the air conditioner (20) (as shown in fig. 1 and taught in ¶¶ 38-39); and 
the air-conditioning control device (80, not shown in fig. 1 but taught in ¶ 43) comprising:

a communication interface (connecting the controller 80 with the air conditioning system to control elements thereof and receive signals therefrom as taught in ¶ 50), and
a memory (¶ 49),
wherein the CPU is configured to control 
the heat source unit to lower temperature of the water supplied by the heat source unit (“increasing the quantity of cooling” which includes reducing “the temperature of the water circulating in the cooling heat exchanger” as taught in ¶¶ 9 and 116), only when a latent heat capacity of the air conditioner is needed to be lowered (¶ 9 teaches the controls described therein to be used specifically when both sensible and latent heat load require processing) in accordance with an increase in an indoor latent heat load of the indoor space (as taught in ¶ 9, this operation is used in processing a latent heat load), and 
a discharge rate of the water circulator (“the volume of water can be increased to increase the quantity of cooling per unit time” as taught in ¶¶ 9 and 116) to lower the temperature of the water flowing from the air conditioner back to the heat source unit (as taught in both ¶¶ 9 and 16, this increase in circulation can include a reduction in water temperature supplied and thus also the water temperature returning from the space) only when a sensible heat capacity of the air conditioner is needed to be lowered (¶ 9 teaches the controls described therein to be used specifically when both sensible and latent heat load require processing) in accordance with an increase in an indoor sensible heat load of the indoor space (as taught in ¶ 9, this operation is used in processing a sensible heat load).



Regarding the limitations of claim 8, refer to the above rejection of claims 2 and 7.
Regarding the recited method being stored as a program in “a non-transitory computer-readable recording medium”, refer to ¶ 49 and 114 of Okamoto which teach such instructions being stored in such a medium for execution by the processor of the control device of Okamoto’s system.

Okamoto teaches limitations from claim 9, the air-conditioning system according to claim 2, wherein the CPU is further configured to use an indoor humidity of the indoor space as the indoor latent heat load and use an indoor temperature of the indoor space as the indoor sensible heat load (Okamoto teaches the processing of a sensible heat load and a latent heat load to be performed by adjusting temperature and humidity in the Abstract of his disclosure, in addition to ¶ 32 and other locations in the disclosure).

Regarding the limitations of claim 10, refer to the above rejection of claim 3.

Regarding the limitations of claim 11, refer to the above rejection of claim 4.

Regarding the limitations of claim 13, refer to the above rejection of claim 9.

Regarding the limitations of claim 14, refer to the above rejection of claim 3.



Regarding the limitations of claim 17, refer to the above rejection of claim 9.

Regarding the limitations of claim 18, refer to the above rejection of claim 3.

Regarding the limitations of claim 19, refer to the above rejection of claim 4.

Regarding the limitations of claim 21, refer to the above rejection of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 16, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied to claim 2 above, and further in view of US Patent No. 8,930,029 B2 to Desrochers and US Patent No. 8,548,607 B1 to Belz et al.

Regarding claim 5, Okamoto teaches an air-conditioning system in which ongoing estimations of both latent heat load and sensible heat load of air in an indoor space are generated to control the operation of the system for control of both humidity and 
Neither Okamoto nor Belz teaches the amount of power consumed in the indoor to be a factor detected and used in control of sensible heat load.  Belz teaches in col. 22, lines 33-42, that a climate control system may be used in combination with an energy control system such that, for example, the controlled temperature in unoccupied parts of a facility or building may be raised to meet energy consumption targets for the space as a whole.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Okamoto with the energy consumption-based temperature control of Belz in order to allow the air-conditioning system to operate in a way that consumes less energy with this reduction in energy being tailored to the building or facility 

Regarding the limitations of claim 12, refer to the above rejection of claim 5. 

Regarding the limitations of claim 16, refer to the above rejection of claim 5. 

Regarding the limitations of claim 20, refer to the above rejection of claim 5. 

Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive.

Applicant argues on pp. 12-13 that claims 2 and 6 as amended no longer invoke interpretation under 35 U.S.C. 112(f) by their amendments, detailing the structures of the claimed “control devices” of these claims, each such control device including a central processing unit, communication interface, and memory.  Applicant further argues on pp. 13-14 that the rejections of these claims under 35 U.S.C. 112(a) are not valid and should be withdrawn. 
In response, examiner agrees and these claims have no longer been interpreted under 35 U.S.C. 112(f) or rejected under 35 U.S.C. 112(a) on the basis of written description as it pertains to the control devices.


In response, examiner agrees and these rejections have been withdrawn.

Applicant argues on pp. 15-17 of the reply that Okamoto does not teach the limitations added to the independent claims by amendment, particularly with regard to the negative limitations of the supply and return water temperatures being lowered “only” when the latent or sensible heat capacity of the air conditioner is needed to increase.
In response, examiner disagrees.  Applicant has not identified any teaching in Okamoto which suggests that the recited air conditioning system controls these water temperatures when there is not a need for the respective heat capacities to be increased.  Further, as set forth above, Okamoto teaches in ¶ 9 that the recited control operation which is relied upon in rejecting the claims is performed when “the sensible heat load and latent heat load requirement is processed by increasing the quantity of cooling” (emphasis by examiner), teaching the operation to be performed only when both requirements are to be increased, falling within the scope of the claim as in a case where one of the capacities is not needed to be increased, the control is not performed as recited.
For this reason, this argument is not found to be persuasive and the rejection of claims 2, 6, 7, and 8 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	8 September 2021

/FRANTZ F JULES/           Supervisory Patent Examiner, Art Unit 3763